*1015While appellant was sued originally solely as eotrustee and no cause of action was asserted wherein the eotrustees were alleged to have conspired with reference to the sale of the mortgage owned by the Brooklyn Trust Company, individually, it was not an abuse of discretion to permit the amendments and to authorize the assertion against appellant individually, of the fourth cause of action. From the allegations thereof, it cannot be said as matter of law that the three-year Statute of Limitations rather than the six-year statute governing fraud is applicable. The respondent realleges in the fourth cause of action the allegation of the second cause of action wherein he asserts there was concealment of negotiations with regard to the sale of the mortgage and failure to discover the alleged fraudulent acts until after the institution of the action. However, appellant by this determination is not precluded from contending that the fourth cause of action on its face is legally insufficient. (Cf. Andrews v. Lebis, ante, p. 1013, decided herewith.) Nolan, P. J., Wenzel, MacCrate and Schmidt, JJ., concur; Carswell, J., not voting.